DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the image forming apparatus, image forming system, and method of controlling an image forming system comprising wherein at least one of the one or more processors operates to switch an operation of the serial port such that the serial port of the communication device is used in the parallel communication in a case where a determined communication method is a method in which the parallel communication is performed and the serial communication is not performed in combination as claimed in claims 1, 10, and 12. Claims 2-9 depend from claim 1, claim 11 depends from claim 10, and claim 13 depends from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konishi et al. (US PGPub 2014/0042686 A1) teaches an image forming system with an image forming apparatus connected to sheet processing units (see figure 1) as well as using a selection of parallel and series connections between the devices (figures 2-3), however, Konishi et al. also teaches the differences between serial and parallel communication (paragraph [0090]) and does not teach or suggest to switch an operation of the serial port such that the serial port of the communication device is used in the parallel communication in a case where a determined communication method is a method in which the parallel communication is performed and the serial communication is not performed in combination as claimed.
Kawai (US PGPub 2014/0300930 A1) teaches an image forming system with an image forming apparatus connected to sheet processing units (figures 1-3) where the serial or parallel connection can be established between the sheet processing apparatus (400) and the image forming unit (100), however Kawai does this with two different connections (see figures 2, 4-5 and 10) and therefore does not teach or suggest to switch an operation of the serial port such that the serial port of the communication device is used in the parallel communication in a case where a determined communication method is a method in which the parallel communication is performed and the serial communication is not performed in combination as claimed.
Komoda (US PGPub 2008/0170604 A1) teaches a conversion device to allow the conversion of parallel signals to serial signals, and back in a printing environment (see abstract and figures 7-9); however Komoda does not teach or suggest the processor to switch an operation of the serial port such that the serial port of the communication device is used in the parallel communication in a case where a determined communication method is a method in which the parallel communication is performed and the serial communication is not performed in combination as claimed.
Hattori (US PGPub 2007/0040328 A1) and Hashimoto et al. (5,164,769) teach image forming systems including communication between image forming apparatuses and other processing units similar to the disclosed invention, but do not teach or suggest to switch an operation of the serial port such that the serial port of the communication device is used in the parallel communication in a case where a determined communication method is a method in which the parallel communication is performed and the serial communication is not performed in combination as claimed.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853